Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed computer program or software per se. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minwalla (US 20120159542 A1).
Regarding claim 1, Minwalla teaches a cloud-based application running on a processing system (software running on a processing system comprising a content service 106, a proxy service 130 and/or a device location service 220 within a mobile network operator 102 with reference to figures 1-3. See FIGs. 1-3, 0025, 0035, and 0041) coupled to a media automation system (content server 106) via a communications network (communication network 108), the cloud-based application comprising: 
at least one instruction to obtain user information associated with a user of the cloud-based application (mobile network operator receives location data associated with client device, e.g., current location of the client device – see 0005, 0036, and 0052); 
at least one instruction to transmit the user information through the communications network to the media automation system (transmit the location data corresponding to an advertising locale to the content service 106 via communication network 108 – see 0005, 0006, 0057, and 0058); 
at least one instruction to transmit a request for available media items through the communications network to the media automation system, wherein the available media items are to be selected in accordance with the user information (transmit a request for television content including advertisements selected in accordance with the location data to content service 106 via a communication network 108 – see FIG. 1, 0031, 0045, 0057-0059); 
at least one instruction to receive a message from the media automation system in response to the request for available media items, wherein the message identifies at least one media item to be delivered to the user of the cloud-based application (receive a communication from content service 106 for the identified television content in response to the request – see 0027, 0059); and 
at least one instruction to transmit the at least one media item to the user of the cloud-based application via the communications network (transmit the television content including the advertisements to the client device via the communications network 108 – see 0061).
 Regarding claim 2, Minwalla teaches that at least one instruction to receive the at least one media item from a streaming broadcast chain prior to transmitting the at least one media item to the user of the cloud-based application (transmit the received television content with advertisements from a wireless distribution point 212 of the mobile network operator to the client device - see 0055). 
Regarding claim 3, Minwalla teaches that wherein the at least one instruction to obtain the user information associated with the user of the cloud-based application includes: at least one instruction to receive user information from the user of the cloud-based application (receives location data from the client device – see 0005, 0036, and 0052).
Regarding claim 8, see rejection of claim 1.
Regarding claim 9, see rejection of claim 2.
Regarding claim 10, see rejection of claim 3.
Regarding claim 15, see rejection of claim 1.
Regarding claim 16, see rejection of claim 2.
Regarding claim 17, see rejection of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11-13, 18, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Minwalla (US 20120159542 in view of Galloway (US 20030079223 A1).
	Regarding claims 4-6, Minwalla lacks to teaches the features of transmitting a request for content block information to a traffic and billing system and receiving the content block information from the traffic and billing system in response to the request for content block information, and 10the content block information includes a bumped media item notification.
	Galloway teaches receiving a report, e.g., a schedule log, event log and/or an inserter log, of the scheduled spots for ads on the media from a traffic and billing system in response to a request transmitted to the traffic and billing system from a workstation. The report or the log includes the information such as omission of media or inadvertently mission media. See 0008, 0008, 0033, 0036, and 0037. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Minwalla by transmitting a request for content block information to a traffic and billing system and receiving the content block information from the traffic and billing system in response to the request for content block information, 10the content block information includes a bumped media item notification as taught or suggested by Galloway for the purposes of checking errors associated with broadcast media advertising. 
	Regarding claims 11-13, see rejections of claims 4-6.
	Regarding claims 18-19, see rejections of claims 4-6.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minwalla (US 20120159542 in view of Galloway (US 20030079223 A1) and further in view of Higbie et al (US 20140330559 A1).
 	Regarding claim 7, Minwalla lacks to teach that the content block information includes a ranking threshold for selecting the at least one media item. Higbie teaches providing advertising content to server along with target criteria information to a server so that the server selects the appropriate content, e.g., advertisement, for the user in accordance with target criteria information. See 0067 and 0161. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Minwalla and Galloway by including criteria information for selecting the at least one media item as taught by Higbie to increase the effectiveness of providing appropriate content to users.
 	Regarding claim 14, see rejection of claim 7.
	Regarding claim 20, see rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Stallard (WO 2011069763 A1) teaches a method of delivering video-on-demand content having secondary content delivery slots associated with audience data. Van de Klashorst (US 20090328113 A1) teaches methods and systems for providing advertisements and other types of media content. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421